It appearing from the record that the trial justice in issuing a preliminary injunction against the defendants apparently failed to comply with the mandate of Super. R. Civ. P. 65(a), and thereby denied the defendants an effective opportunity to present relevant evidence, the defendants’ motion for a stay pending appeal is granted. Marshall Durbin Farms, Inc. v. National Farmers Organization, Inc., 446 F.2d 353 (5th Cir. 1971); Sims v. Greene, 161 F.2d 87 (3d Cir. 1947); 1 Kent, R. I. Civ. Prac. §65.3 (1969).